IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2296 Disciplinary Docket No. 3
                                :
          Petitioner            :            Board File No. C2-16-594
                                :
                                :            (Court of Common Pleas Chester County,
             v.                 :            Criminal Trial Division, CP-15-CR-001743-
                                :            2015 and CP-15-CR-003361-2015)
                                :
EDWARD J. O’BRIEN, III,         :            Attorney Reg. No. 32985
                                :
          Respondent            :            (Chester County)



                                        ORDER


PER CURIAM


      AND NOW, this 21st day of September, 2016, the Joint Petition for Temporary

Suspension is granted; Edward J. O’Brien, III, is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5); and he shall comply with all provisions of Pa.R.D.E. 217.